DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/11/22.  These drawings are accepted.
Specification
The disclosure is objected to because of the following informalities: Applicant has submitted an amended Figure in response to the prior objection to “Fig. 1.”  The specification, however, still refers to the Figure as “Fig. 1.”  Amendments to replace all instances of “Fig. 1” with “the Figure” are advised.  “Fig. 1” is currently listed in at least [0008], [0026] and [0029] of the specification as filed.  Applicant’s assistance is requested in correcting any other instances that may also be present.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 19-20, 23-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beuterbaugh et al. (US 2016/0340516 – cited previously) in view of Eoff et al. (WO 2018/004624 – cited previously).
With respect to independent claim 1, Beuterbaugh et al. discloses a method of stimulating a subterranean carbonate formation ([0016]; [0020]; [0022]), comprising: 
in combination with the PMIDA; [0030]) into the subterranean carbonate formation; and
interacting the composition with carbonate in the subterranean carbonate formation to form conductive flowpaths in the subterranean carbonate formation to improve stimulation performance ([0016], wherein the dissolution of the carbonate matrix is promoted; [0034]; [0036]).  
Beuterbaugh et al. discloses wherein the treatment fluid may include additives, such as the relative permeability modifier noted above ([0040]).  The reference, however, fails to disclose such a relative permeability modifier as a hydrophobically modified polymer as instantly claimed. 
Eoff et al. teaches relative permeability modifiers used within acidizing treatments for the purpose of decreasing the production of water with hydrocarbons and for reducing matrix permeability during a relatively short term acidizing operation (p. 6, l. 4-27).  Examples thereof suggested for such purposes include hydrophobically modified hydrophilic monomers (p. 6, l. 28-p. 8, l. 2).
Since Beuterbaugh et al. suggests the inclusion of a relative permeability modifier within the disclosed treatment fluid used for acidizing and Eoff et al. teaches hydrophobically modified polymers as examples of relative permeability modifiers used in acidizing fluid, it would have been obvious to one having ordinary skill in the art to try a hydrophobically modified polymer as suggested by Eoff et al. in the treatment fluid of Beuterbaugh et al. in order to yield the predictable result of reducing the matrix permeability during the acidizing operation and 
With regard to the interaction of the composition of Beuterbaugh et al. in view of Eoff et al. that provides for improved stimulation performance as occurring with a lower pore volume to breakthrough compared to a composition with the same weight percent of the base treatment acid and no hydrophobically modified polymer and no phosphorylated alkyl amino polycarboxylic acid, Beuterbaugh et al. suggests wherein stimulation performance is improved therein as a result of deposition of a protecting coating composition of the phosphorylated alkyl amino polycarboxylic acid; the Examiner notes, this mechanism also appears to be suggested by Applicant in [0013] of the specification as filed, wherein the phosphorylated alkyl amino polycarboxylic acid is taught to adhere or bind to a calcite surface to give a molecular film and thus inhibit further reaction by the base acid.  Since Beuterbaugh et al. in view of Eoff et al. suggests the composition as comprising the hydrophobically modified polymer and phosphorylated alkyl amino polycarboxylic acid, i.e., the same composition as instantly claimed to be included with the base treatment acid, as well as wherein Beuterbaugh et al. suggests the ability of the phosphorylated alkyl amino polycarboxylic acid to act in the same manner instantly disclosed by Applicant in providing for the claimed lower pore volume to breakthrough comparison, i.e., depositing a protective coating on the carbonate formation, it is the position of the Office the composition of Beuterbaugh et al. in view of Eoff et al. would act in the same manner as claimed, i.e., interact with the carbonate formation with a lower pore volume to breakthrough to improve stimulation performance compared to a composition with the same weight percent of the base treatment acid and no hydrophobically modified polymer and no phosphorylated alkyl amino polycarboxylic acid.  If there is any difference between interaction In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).	
With respect to dependent claim 2, Eoff et al. suggests the hydrophobically modified polymer as noted above (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1), and further suggests an amount of the relative permeability modifier as 100 ppm to about 15,000 ppm (p. 12, l. 11-15).  As such, it would have been obvious to one having ordinary skill in the art to try such an amount thereof within the composition of Beuterbaugh et al. in order to temporarily reduce the matrix permeability therewith (p. 6, l. 4-27).  With regard to the amount as within the range as claimed, one having ordinary skill in the art would recognize the optimal amount to employ since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 3, Beuterbaugh et al. discloses wherein the PMIDA may be present in an amount of the treatment fluid of about 0.5- 55 weight percent ([0039]).  Since such overlaps the range instantly claimed by Applicant, it would have been obvious to one having ordinary skill in the art to try an amount within the range instantly claimed since it has In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize a suitable concentration thereof for forming the intended protective coating therewith ([0023]).
With respect to dependent claim 4, Beuterbaugh et al. suggests through example an amount of base treatment acid of 15% or 10% ([0088]; [0090]).  Although silent to suggesting the entirety of the range instantly claimed, it would have been obvious to one having ordinary skill in the art to provide for an amount of base treatment acid as claimed since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize a suitable concentration thereof for acidizing the formation therewith.
With respect to dependent claim 5, Beuterbaugh et al. discloses the phosphorylated alkyl amino polycarboxylic acid selected from the group as claimed ([0012]-[0018]).
With respect to dependent claims 6 and 7, Eoff et al. suggests the hydrophobically modified polymer selected from the group as claimed (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1).
With respect to dependent claim 8, Beuterbaugh et al. discloses wherein the base treatment acid is selected from the group as claimed ([0030]).
With respect to dependent claim 9, Beuterbaugh et al. discloses wherein the composition comprises PMIDA in an amount of the treatment fluid of about 0.5- 55 weight percent ([0039]) and a base treatment acid of hydrochloric acid in an amount of 10% or 15% ([0088]; [0090]).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to independent claim 19, Beuterbaugh et al. discloses a method of extracting hydrocarbons ([0046]), comprising: 
delivering a composition comprising a relative permeability modifier ([0040]), a phosphorylated alkyl amino polycarboxylic acid ([0012]-[0018]), and a base treatment acid ([0024], wherein a mineral or organic acid is present in the treatment fluid in combination with the PMIDA; [0030]) into a subterranean carbonate formation via a wellbore ([0045]-[0046]); 
interacting the composition with carbonate in the subterranean carbonate formation to form conductive flowpaths in the subterranean carbonate formation to improve stimulation performance ([0016], wherein the dissolution of the carbonate matrix is promoted; [0034]; [0036]); and

Beuterbaugh et al. discloses wherein the treatment fluid may include additives, such as the relative permeability modifier noted above ([0040]).  The reference, however, fails to disclose such a relative permeability modifier as a hydrophobically modified polymer as instantly claimed. 
Eoff et al. teaches relative permeability modifiers used within acidizing treatments for the purpose of decreasing the production of water with hydrocarbons and for reducing matrix permeability during a relatively short term acidizing operation (p. 6, l. 4-27).  Examples thereof suggested for such purposes include hydrophobically modified hydrophilic monomers (p. 6, l. 28-p. 8, l. 2).
Since Beuterbaugh et al. suggests the inclusion of a relative permeability modifier within the disclosed treatment fluid used for acidizing and Eoff et al. teaches hydrophobically modified polymers as examples of relative permeability modifiers used in acidizing fluid, it would have been obvious to one having ordinary skill in the art to try a hydrophobically modified polymer as suggested by Eoff et al. in the treatment fluid of Beuterbaugh et al. in order to yield the predictable result of reducing the matrix permeability during the acidizing operation and decreasing the production of water with hydrocarbons subsequently produced from the formation.
With regard to the interaction of the composition of Beuterbaugh et al. in view of Eoff et al. that provides for improved stimulation performance as occurring with a lower pore volume to breakthrough compared to a composition with the same weight percent of the base treatment acid and no hydrophobically modified polymer and no phosphorylated alkyl amino polycarboxylic acid, Beuterbaugh et al. suggests wherein stimulation performance is improved therein as a result In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
With respect to dependent claim 20, Beuterbaugh et al. discloses wherein the phosphorylated alkyl amino polycarboxylic acid is selected from the group as claimed ([0012]-[0018]).  Eoff et al. suggests wherein the hydrophobically modified polymer selected from the group as claimed (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 19).
With respect to dependent claim 23, Beuterbaugh et al. discloses wherein the composition comprises an amount of the phosphorylated alkyl amino polycarboxylic acid that overlaps that which is instantly claimed ([0039]).  As such, it would have been obvious to one having ordinary skill in the art to try a composition comprising 2.1 wt% thereof since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize a suitable concentration thereof for forming the intended protective coating therewith ([0023]).  Eoff et al. suggests the hydrophobically modified polymer as noted above (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1), and further suggests an amount of the relative permeability modifier as 100 ppm to about 15,000 ppm (p. 12, l. 11-15).  As such, it would have been obvious to one having ordinary skill in the art to try an amount as instantly claimed within the composition of Beuterbaugh et al. in order to temporarily reduce the matrix permeability therewith (p. 6, l. 4-27) since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
With respect to dependent claim 24, Eoff et al. suggests the hydrophobically modified polymer as noted above (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1), and further suggests an amount of the relative permeability modifier as 100 ppm to about 15,000 ppm (p. 12, l. 11-15).  As such, it would have been obvious to one having ordinary skill in the art to try an amount as instantly claimed within the composition of Beuterbaugh et al., i.e., an effective amount for providing shear thickening non-Newtonian fluid behavior, in order to temporarily reduce the matrix permeability therewith (p. 6, l. 4-27) since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	With respect to depending claims 26 and 27, Beuterbaugh et al. in view of Eoff et al. suggests the same treatment fluid as instantly claimed.  Although silent to the pore volume to breakthrough of such a fluid as less than 5 and/or about 1.5, the Examiner notes, the instant In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  One having ordinary skill would recognize an optimal pore volume to breatkthrough to provide for as based on the conditions encountered in the formation in order to achieve the optimal acidization thereof.	
With respect to dependent claims 28 and 29, Beuterbaugh et al. discloses adhering the phosphorylated alkyl amino polycarboxylic acid to a surface of the subterranean carbonate formation at a pH of less than 7 to at least partially inhibit reaction between the surface and the base treatment acid, and, further, wherein the composition comprises an effective amount of the phosphorylated alkyl amino polycarboxylic acid to at least partially inhibit reaction between the surface and the base treatment acid ([0024]-[0026]; [0037]; [0039]). 
Response to Arguments
Applicant’s arguments and amendments made with respect to the claim objections and 35 USC 112 rejections, as set forth in the previous office action, have been fully considered and are persuasive.  The claim objections and 35 USC 112 rejections as set forth therein have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims as anticipated by and/or unpatentable over Fuller have been fully considered and are persuasive.  The rejections with respect to Fuller have been withdrawn. 
Applicant’s arguments with respect to the rejections of claims as unpatentable over Beuterbaugh et al. in view of Eoff et al. have been fully considered.
Applicant notes the amendments to the claims, and further, wherein Beuterbaugh teaches the general possibility of including a relative permeability modifier but not a hydrophobically modified polymer while Eoff teaches using an RPM that can be a hydrophobically modified polymer in a stimulation fluid, wherein such is used for reducing matrix permeability and not for forming conductive pathways.  Applicant asserts Eoff does not disclose that the RPM has any effect on a pore volume to breakthrough as claimed.  
The Examiner notes, the instant specification, although stating wherein the hydrophobically modified polymer, when used in combination with the base treatment acid, provides for lower pore volume to breakthrough performance than when the acid is used alone, does not explicitly disclose wherein the hydrophobically modified polymer itself is used for forming conductive pathways. As such, the mechanism by which the hydrophobically modified polymer of the instant application allows for the formation of conductive pathways may indeed be by reducing matrix permeability so that the base treatment acid itself does not spend in a particular location.  For example, Applicant discloses wherein the phosphorylated alkyl amino 
Applicant asserts Beuterbaugh mentions the possibility of using a relative permeability modifier, but does not disclose why or what result of the use is accomplished, and neither reference discusses the problems associated with forming actual conductive flowpaths.  The Examiner respectfully disagrees and notes Beuterbaugh’s disclosure of the phosphorylated alkyl amino polycarboxylic acid as used to form a protective coating that while pH is low, suppresses a base acid’s reactivity toward a surface, and since the reference suggests the ability to include a relative permeability modifier therein, it is the position of the Office the inclusion of the instantly claimed hydrophobically modified polymer would be obvious in view of Eoff.
The Examiner notes, should Applicant consider the instantly achieved results to be unexpected, i.e. the lower pore volume to breakthrough, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  As shown through the instant examples 4-6 of the specification as filed, varying pore volumes to breakthrough are achieved as based on the amount of each component used with the base acid; [0077] highlights wherein examples 5 and 6 “unexpectedly provide improved performance.”  The instant independent claims broadly encompass the mere inclusion of each of the noted components in the composition without any particular amount associated therewith and/or any particular degree of the compared lower pore volume achieved therewith.  Applicant is invited to clarify the claimed ranges over which the unexpected results are achieved for the noted components and/or degree of lower pore volume to breakthrough achieved therewith within the independent claims for further consideration under the AFCP 2.0 program. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/24/22